133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NO FEAR, INC., a California Corporation, Plaintiff-Appellant,v.BIG BALL SPORTS, INC., a Texas corporation, Defendant-Appellee,
No. 96-56121.
United States Court of Appeals, Ninth Circuit.
Jan. 7, 1998.

1
Before:  SCHROEDER and KOZINSKI, Circuit Judges, and WHYTE,** District Judge.


2
MEMORANDUM*


3
The district court correctly determined on summary judgment that there was no likelihood of confusion.  The "Fear Smells" logo, like the mark "No Fear," contains the word "Fear" and connotes certain machismo.  In the marketplace, however, the visual difference in presentation and lettering, the accompanying mark of Big Ball Sports and the difference in sound and meaning as a whole are likely to dispel any possible confusion.  See Chesebrough-Pond's, Inc. v. Faberge, Inc., 666 F.2d 393, 397--99 (9th Cir.1982).


4
No Fear's trademark dilution claim fails because the No Fear mark is not famous enough to warrant protection under the Califor-nia anti-dilution statute.  See Accuride Int'l, Inc. v. Accuride Corp., 371 F.2d 1531, 1539 (9th Cir.1989).


5
AFFIRMED.



**
 The Honorable Ronald M. Whyte, Northern District of Califor-nia, sitting by designation


*
 fThis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Ci2.  R. 36-3